PER CURIAM.
Because Moore has already served the incarcerative portion of his probationary split sentence, we affirm, but note that the sentencing guidelines scoresheet utilized incorrectly included 18 additional points in the “Prior Record” portion for felonies which were committed after Moore was convicted. Torres v. State, 544 So.2d 1100 (Fla. 2d DCA 1989). Any error is moot, however, as Moore has already been released from incarceration and the trial court’s error resulted in Moore serving a lesser amount of time on probation than *1149would have been possible under a corrected scoresheet.
AFFIRMED.
ERVIN, BOOTH and BARFIELD, JJ, concur.